Title: To George Washington from Nicholas Cooke, 13 November 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence Novemr 13th 1775.

I some Time since informed your Excellency that Part of Two Companies of Men, consisting of about Seventy, raised by the Colony in order to join the Continental Army near Boston, had, upon the Arrival of some Transports at Newport, been sent upon Block-Island for the Preservation of the Stock there. Agreeable to your Directions they still continue upon the Island. I am now, at the Request of the General Assembly, to beg the Favour of your Excellency to inform me whether, in the new Establishment of the Army, you propose taking any Measures for engaging the Officers and Men on that Station in the Continental Service, and choose they should march to Cambridge, or whether they may be employed upon Rhode Island until the Time of their Inlistment expires. As they have received no Pay since the Troops of the Colony have been paid by the Continent I am also to desire you to direct the Pay-Master-General to take Order for the Discharge of their Wages and Subsistence.
Having the Honor of being appointed Governor of the Colony by the General Assembly at their Session last Week I thought it proper to acquaint your Excellency of it, and to renew my Assurances of giving you every Assistance in my Power. I am with great Truth and Regard, Sir Your Excellency’s most obedient and most humble Servant

Nichs Cooke

